Citation Nr: 1227975	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant contends that he served with a recognized guerilla unit from March 1945 to September 1945, and had military service from December 1942 to February 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The RO determined that the Appellant had no legal entitlement to a one-time payment from the FVECF because he had no qualifying service. 

In June 2012, the Appellant testified via Videoconference from the Manila RO before the undersigned, who conducted the hearing sitting in Washington, DC.  The hearing was attended by a translator and was observed by LA, the wife of the Appellant, and MR, a child of the Appellant.


FINDINGS OF FACT

1.  The Appellant has not submitted any document which verifies his military service which was issued by a United States service department.  

2.  The National Personnel Records Center has determined that the Appellant did not serve as a member of the Philippine Commonwealth Army, or the recognized guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVCF are not met.  38 U.S.C.A. § 107 Note (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The American Recovery and Reinvestment Act of 2009 established a one-time benefit for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund (FVECF).  American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments from the FVECF are limited to eligible persons who submit an application for payment within the specified time limit.  The Appellant contends that his military service meets the criteria for eligibility for a payment from the FVECF.  

Section 1002(d) of the Act defines the term "eligible person" as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, including the recognized guerrilla forces, while such forces were in the service of the Armed Forces of the United States.   Eligibility may also be established based on service in the Philippine Scouts.  However, the Appellant does not contend that he served in the Philippine Scouts, and that portion of the definition of a person eligible for FVECF payment need not be discussed further.  

To establish entitlement to FVECF payment, VA may accept documents submitted by a claimant as evidence of qualifying service, without verification from the appropriate service department, if the documents were issued by a United States service department, contain the needed information, and in VA's opinion are genuine and contain accurate information.  38 C.F.R. § 3.203(a) (2011); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  However, the Appellant has not submitted any document from a United States service department.  Therefore, verification that the Appellant served with a force which was in the service of the Armed Forces of the United States must be sought from the National Personnel Records Center (NPRC).  
Following receipt of the Appellant's February 2009 claim for FVECF payment, the RO submitted a June 2009 request that the National Personnel Records Center (NPRC) determine whether the Appellant's service was recognized as service to the United States.  The RO noted that the Appellant was listed on the reconstructed recognized guerilla roster (RRGR) maintained by the Marilia RO.  In September 2009, the NPRC provided a negative certification, finding that the Appellant had not served "in the service of the United States Armed Forces."  

The Appellant disagreed, and provided a July 1976 document from the Philippine Veterans Affairs Office which disclosed that World War II/Philippine Revolution service.  This document stated that the Appellant served with D Company Maculot Battalion from March 1945 to September 1945.  The document noted that the Appellant was on the Approved Revised Reconstructed Guerilla Roster of 1948.  Additionally, the Appellant submitted a letter issued by the Philippine Veterans Affairs Office reflecting that he received veterans' benefits from the Commonwealth of the Philippines based on his WWII service.  The Appellant also submitted a medical statement regarding his health.  

After the RO issued a May 2010 statement of the case (SOC), the Appellant's timely substantive appeal was received in August 2010.  The Appellant contended that his guerilla service was in a unit which should be recognized as cooperating with the United States forces.  He contended that the facts and circumstances of his guerilla service should be accepted as overriding the need for certification of his service from a United States military department.  

With the August 2010 substantive appeal, the Appellant submitted a February 1946 "Affidavit for Philippine Army Personnel" authenticated in July 2010.  This Affidavit lists units the Appellant served with from December 1942 to February 1946.  The Appellant also submitted a Commonwealth of the Philippines Army record reflecting that the Appellant was honorably dislodged in February 1946.  A February 2010 statement from the Armed Forces of the Philippines shows that the Appellant joined Folsom's Filipino-American guerilla unit in December 1942 and was discharged in February 1946.  He was in paid status from January 1945 to September 1945.  The Appellant provided evidence of his status as a Veteran for purposes of participation in the Land Bank of the Philippines.    

In August 2011, the RO updated the request to NPRC for verification of service.  The RO listed the four additional documents submitted by the Appellant since the September 2010 NPRC response.  The NPRC, in September 2011, issued a determination that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

In October 2011, the RO submitted a third request for verification of the Appellant's service through the NPRC.  The third request was identical to the second request except for the date of submission to NPRC.  Then, in November 2011, the RO updated the request for NPRC verification of the Appellant's service to reflect one additional document.  The NPRC, in two responses prepared in December 2011 and received by the RO in January 2012, again determined that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held, in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), that, in claims where service department certification of a Appellant's active service is required, an Appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  Consistent with Capellan, the RO submitted updated requests to the NPRC each time the Appellant submitted additional information about his military service.  

Under 38 C.F.R. § 3.203, the findings of the NPRC, which are the service department findings, are binding on VA for purposes of establishing qualifying service.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("[t]herefore, VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.").  Since the NPRC states that the Appellant does not have service which meets the requirements of the FVCEF, the Board is not authorized to issue a more favorable determination, in the absence of a document issued by a United States service department.  

The Board concludes that the Appellant does not qualify for a one-time payment from the FVECF, because he does not have service recognized as service for the United States.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant's service does not meet the criteria described, the Appellant does not meet the basic eligibility requirements for a one-time payment from the FVECF, and the claim must be denied based upon a lack of entitlement under the law. 

The Board notes that VA has complied with its notification and assistance duties in connection with this appeal.  The Appellant was notified, in the October 2009 denial of the claim, and in later adjudicative actions, of the information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2011).  

The Board points out that, in any event, he clearly is aware of what is needed to substantiate his claim, as he has provided information concerning his alleged service, the units he alleges he served with, and his service dates.  His testimony at the 2012 Videoconference hearing establishes that the Appellant has not identified any other relevant evidence and establishes that he is aware of the evidence missing to substantiate his claim.

With respect to the duty to assist, VA has, several times, attempted to verify whether the Appellant had the requisite service, using the information and documents provided by the Appellant.  The NPRC has been provided with each document submitted by the Appellant.  The Board has reviewed the file and the testimony and statements of the Appellant, and finds that there is no further assistance required by VA which would aid in substantiating the Appellant's claim.  The appeal must be denied.


(CONTINUED ON THE NEXT PAGE)
ORDER

The appeal for a one-time payment from the FVECF is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


